Name: COMMISSION REGULATION (EC) No 1212/97 of 27 June 1997 on the issuing of A1 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade;  cooperation policy
 Date Published: nan

 No L 170/42 MENl Official Journal of the European Communities 28 . 6 . 97 COMMISSION REGULATION (EC) No 1212/97 of 27 June 1997 on the issuing of Al export licences for fruit and vegetables plications submitted since 24 June 1997; whereas, there ­ fore, a percentage should be fixed for the issuing of licences for quantities applied for on 24 June 1997 and applications for Al licences submitted later in that appli ­ cation period should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 610/97 (2), and in particular Article 2 (3) thereof, Whereas Commission Regulation (EC) No 1120/97 (3) sets the quantities for which Al export licences, other than those requested in the context of food aid, may be issued; Whereas Article 2 of Regulation (EC) No 2190/96 sets the conditions under which special measures may be taken by the Commission with a view to avoiding an overrun of the quantities for which Al licences may be issued; Whereas the Commission has received information which indicates that those quantities, reduced or increased by the quantities referred to in Article 2 (3) of Regulation (EC) No 2190/96, would be exceeded if Al licences were issued without restriction for apples in response to ap ­ HAS ADOPTED THIS REGULATION: Article 1 Al export licences for apples for which applications were submitted on 24 June 1997 pursuant to Article 1 of Regu ­ lation (EC) No 1120/97 shall be issued for 16,7 % of the quantities applied for. Applications for Al export licences submitted after 24 June 1997 and before 10 September 1997 for those products shall be rejected. Article 2 This Regulation shall enter into force on 28 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15. 11 . 1996, p. 12. (J) OJ No L 93, 8 . 4. 1997, p. 11 . P) OJ No L 163, 20 . 6. 1997, p . 12.